Citation Nr: 0521363	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-15 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for a prostate 
disorder, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty in the Army from May 1964 
to August 1969. He also had additional service in the Army 
National Guard, including active duty for training and 
inactive duty training.

In a February 2005 decision, the Board granted a 20 percent 
rating for the veteran's post-traumatic stress disorder.  
That decision is final.  The Board also remanded the 
remaining two issues, which are listed on the title page of 
this action, to the Appeals Management Center (AMC) for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, the Board remanded the issues of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for hypertension and entitlement to 
service connection for a prostate disorder, to include as due 
to Agent Orange exposure, in February 2005 to the AMC.  It 
appears, however, that the AMC has not completed the 
requested development.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes that a temporary file has been associated 
with the claims files.  The temporary file contains an April 
2005 supplemental statement of the case that is not relevant 
to the issues on appeal at this time, an increased rating for 
PTSD.  The Board fully addressed the issue of an increased 
rating for PTSD in February 2005.  Simply stated, a 
supplemental statement of the case regarding the PTSD claim 
should not have been issued by the AMC.  The Board has made 
the final decision regarding the evaluation of the veteran's 
PTSD at this time.  A supplemental statement of the case on 
this issue was not required.  The issue of an evaluation 
beyond 30 percent for the PTSD is not before the RO or AMC at 
this time. 

The actions requested by the Board in the February 2005 
remand do not appear to have been completed by the AMC or RO.  
As noted in the February 2005 remand, the available service 
personnel records indicate that the veteran served on active 
duty in the Army from May 1964 to August 1969.  He also had 
additional service in the Army National Guard including 
active duty for training and inactive duty training. Service 
personnel records indicate that the veteran served in the 
Army National Guard into the 1990s.  The only service medical 
records for National Guard purposes that are of record are 
dated between 1977 and 1985.

The Board observes that pursuant to an October 2001 
authorization to obtain medical records, the veteran reported 
that the Louisiana National Guard at Jackson Barracks, New 
Orleans, had a complete personnel and medical file on him.  
The veteran specifically gave an address of the Office of 
Adjutant General at the Jackson Barracks, New Orleans, 
Louisiana. 

The Board notes that there is no indication that an attempt 
has been made to obtain the any of the veteran's additional 
service medical records.

A regulation provides that the VA will make as many requests 
as are necessary to obtain service department records, and 
such efforts will continue until the records are obtained or 
until it is shown that the records do not exist or that 
further efforts to obtain the records would be futile. 38 
C.F.R. § 3.159(c)(2).

The Board finds that under the circumstances of this case, 
the RO should attempt to obtain any additional service 
medical records relative to the veteran's service in the 
National Guard.  If at all possible, the veteran should 
assist the RO in the efforts to locate these records.  The 
Board apologizes for the delay in full adjudication of these 
service connection claims. 

It is the judgment of the Board that the duty to assist the 
appellant with his claim includes making an effort obtain any 
additional service medical records (if available). 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, this issue is REMANDED to the RO via the AMC, in 
Washington, DC., for the following:

1.  The RO should contact all appropriate 
service department offices, including the 
National Personnel Records Center, and 
obtain the complete service medical 
records of the veteran.  The results of 
the service department's request for 
records, whether successful or 
unsuccessful, must be documented in the 
claims file, and the veteran informed of 
any negative results.

2.  Thereafter, the RO should review the 
issues of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for 
hypertension and the issue of service 
connection for a prostate disorder, to 
include as due to Agent Orange exposure.  
The issue of an increased evaluation for 
PTSD is not before the RO or AMC at this 
time.
   
If the claims are denied, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative (regarding the two service 
connection claims only), and they should 
be given an opportunity to respond, 
before the case is returned to the Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


